Citation Nr: 1516565	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether the reduction in the rating for ligament laxity of the left knee from 10 percent to 0 percent, effective April 1, 2010 was proper.

2. Entitlement to a compensable initial rating for limited extension of the right knee.

3. Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

4. Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

5. Entitlement to a rating in excess of 10 percent for bursitis with osteoarthritis of the right shoulder.

6. Entitlement to a rating in excess of 10 percent for bursitis with osteoarthritis of the left shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. In December 2009, the RO reduced the disability evaluation for the Veteran's service-connected ligament laxity of the left knee from 10 percent to 0 percent, effective April 1, 2010. 

2. The 10 percent rating evaluation for service-connected ligament laxity of the left knee had been in effect for over five years. 

3. The May 2009 VA examination was less full and complete than the examination used to establish the rating initially, and the medical evidence of record as of April 1, 2010 was insufficient to establish sustained improvement in the Veteran's service-connected ligament laxity of the left knee as of that date.


CONCLUSION OF LAW

The criteria for reinstatement of a separate 10 percent rating for ligament laxity of the left knee have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.10, 4.13, 4.14, 4.21 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to restore the 10 percent rating for service-connected ligament laxity of the left knee, effective April 1, 2010, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014)) and the implementing regulations.

Prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e) (2014). In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination. 38 C.F.R. § 3.105(i)(1) (2014). Where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply. See VAOPGCPREC 71-91. In this case, the RO provided the Veteran with the necessary notice of the proposed reduction in September 2009, over 60 days prior to the rating decision issued in December 2009 that put the reduction into effect. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2014). Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. These considerations apply to ratings that have continued for long periods at the same level (five years or more). In this case, the 10 percent disability rating was effective October 21, 2004, more than five years before the reduction took effect on April 1, 2010.  Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, apply to this case.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines. Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. 38 C.F.R. § 3.344 (a). Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest will not be reduced on examinations reflecting the results of bed rest. Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Id.

VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history. Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. Id.; see 38 C.F.R. §§ 4.2, 4.10. A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim. Brown at 421.

In this regard, the rating reduction was based on the findings at a May 2009 VA examination and in a September 2009 VA treatment note, which did not show ligament laxity of the left knee.  First, the Board notes that the September 2009 VA treatment note cited does not appear to be in the claims file for the Board's review.  In addition, the VA examiner reported reviewing medical records, which may or may not be in the claims file.  The examiner also stated that the claims file was not reviewed. In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  Consequently, the May 2009 VA examination on which the reduction was based was inadequate for that purpose.  Therefore, the reduction in rating for ligament laxity of the left knee from 10 percent to 0 percent was not proper, and the 10 percent rating is restored, effective April 1, 2010.

ORDER

The reduction in rating for ligament laxity of the left knee from 10 percent to 0 percent, effective April 1, 2010 was not proper, and the claim to restore the 10 percent rating, effective April 1, 2010, is granted.


REMAND

A review of the record reveals that the most recent VA examination of the Veteran's right and left knee disabilities and right and left shoulder disabilities was performed in May 2009, almost six years ago.  Thus, the results are too remote to provide a complete picture of the Veteran's disabilities throughout the appeal period, and the appeal is remanded so that another VA examination to assess the nature and severity of the Veteran's bilateral knee and bilateral shoulder disabilities may be scheduled.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination).

In addition, while the appeal is in REMAND status, all outstanding VA treatment notes should be added to the claims file.  The record reflects that the Veteran receives regular VA treatment, but the most recent VA treatment note is dated in May 2012.  Thus, all VA treatment notes from May 2012 forward should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, the Veteran submitted a March 1992 decision by the Social Security Administration (SSA) granting benefits due to his orthopedic disabilities.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal. Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998). Thus, the appeal must be remanded so that records from SSA may be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request records related to any application for disability benefits from SSA. All requests and responses, positive and negative, must be documented in the claims file.

2. Associate with the claims file all VA treatment notes dated from May 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected bilateral knee and bilateral shoulder disabilities. The claims folder must be provided to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. The examiner should describe the Veteran's disability in accordance with VA rating criteria.   The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the disabilities, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). A complete rationale for all opinions must be provided.

3. Notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims. The consequences of failure to report for any VA examination without a showing of good cause may include the denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


